PER CURIAM.
The trial court erred in not assessing prejudgment interest. Graham v. Graham, 519 So.2d 29 (Fla. 4th DCA 1987); Butchart v. Butchart, 469 So.2d 965 (Fla. 4th DCA 1985). With regard to the child support arrearages, interest on that judgment should run from the date of its entry until satisfaction. See Gottesman v. Gottesman, 220 So.2d 640 (Fla. 3d DCA 1969). In the case of lump sum alimony arrearages, interest should run from the date payment is due under the judgment until payment is made. Frischkorn v. Frischkorn, 223 So.2d 380 (Fla. 3d DCA); cert. denied, 229 So.2d 868 (1969). Accordingly, this cause is reversed and remanded in accordance herewith.
REVERSED AND REMANDED.
HERSEY, C.J., and LETTS and POLEN, JJ., concur.